AFFIRM; and Opinion Filed March 27, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00343-CR
                                      No. 05-18-00344-CR
                         ALEXANDER TAYLOR ROSE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-58702-U, F16-58703-U

                             MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Molberg
       A jury convicted Alexander Taylor Rose of evading arrest or detention enhanced by a prior

evading arrest conviction and unlawful possession of a firearm by a felon (UPFF). The trial court

assessed punishment at confinement for two years in a state jail facility for the evading arrest

conviction and twenty years’ imprisonment for the UPFF conviction. On appeal, appellant’s

attorney filed a brief in which she concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents

a professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.
See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgments.




                                                   /Ken Molberg/
                                                   KEN MOLBERG
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180343F.U05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXANDER TAYLOR ROSE, Appellant                  On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00343-CR        V.                      Trial Court Cause No. F16-58702-U.
                                                   Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Reichek
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXANDER TAYLOR ROSE, Appellant                  On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00344-CR        V.                      Trial Court Cause No. F16-58703-U.
                                                   Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Reichek
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –4–